Supreme Court of Florida
                    THURSDAY, APRIL 15, 2021

                                                CASE NO.: SC18-973
                                                Lower Tribunal No(s).:
                                            042011CF000498CFAXMX

WAYNE C. DOTY                    vs.     STATE OF FLORIDA

Appellant(s)                             Appellee(s)

     Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ,
JJ., concur.
LABARGA, J., concurs with an opinion.
COURIEL and GROSSHANS, JJ., did not participate.

LABARGA, J., concurring.

     As expressed in my concur in part, dissent in part opinion in

Doty v. State, 45 Fla. L. Weekly S66 (Fla. Feb. 13, 2020), I maintain

my dissent to the use of “determinations” instead of “findings” to

describe the requirements set forth in section 921.141(2)(b)2.,

Florida Statutes (2018). However, because I concurred in the

majority’s affirmance of Doty’s death sentence, I also agree with the

majority’s decision to deny rehearing.
CASE NO.: SC18-973
Page Two


A True Copy
Test:




so
Served:

JANINE D. ROBINSON
HON. JESSICA JOAN YEARY, PUBLIC DEFENDER
BARBARA J. BUSHARIS
CHARMAINE M. MILLSAPS
HON. WILLIAM E. DAVIS, JUDGE
LUIS E. BUSTAMANTE
RAY NORMAN, CLERK
HON. MARK W. MOSELEY, CHIEF JUDGE